Allowable Subject Matter
Claims 1-10, 12-14, 16-17 and 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Buthler discloses a method of multi-Subscriber Identify Module (SIM) wireless communication, the method performed with a wireless terminal including multiple SIMS (Buthler, paragraph [0002], dual SIM device) and comprising: 
establishing a window for at least receiving paging in an idle state of a first wireless communication associated with a first SIM (Buthler, paragraph [0003], SIM in the RRC idle mode carries out listening to paging; paragraph [0039], SIM in RRC idle mode may wake for a predetermined period of time at a regular interval to listen to paging from a base station in accordance with paging procedure of the associated network); 
predicting, based on the window, a collision or non-collision between the paging and a second wireless communication associated with a second SIM (Buthler, paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time characteristics correspond to timing of paging message); and 
determining, in response to a collision prediction (Buthler, paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal time characteristics correspond to timing of paging message; paragraph [0087], based on the comparison 
Butler does not explicitly disclose that the invention is performed within the wireless terminal.  However, Butler does disclose, in paragraph [0043], that the invention is performed a mobile radio communication device, and that a base station is merely one example of a mobile radio communication device in which the method may be performed.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the invention within a mobile radio communication that is a wireless terminal.  The motivation to combine the references would have been to reduce the processing required at a base station.

Regarding claim 16, the closest reference, Buthler discloses a method of multi-Subscriber Identify Module (SIM) wireless communication (Buthler, paragraph [0002], dual SIM device), the method comprising: 
obtaining, by a multi-SIM device including first and second SIMs, radio frequency (RF) resource information regarding configurations (Buthler, paragraph [0002], dual SIM device; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0079], compare time characteristics against predetermined interference signal time characteristics; paragraph [0083], interference signal 
determining, by a multi-SIM device including first and second SIMs, based on the RF resource information, whether a simultaneous reception of a second wireless communication associated with a second SIM and a paging of a first wireless communication associated with a first SIM is possible through use of different respective carriers, if so, allocating respective RF paths to the paging and the second wireless communication, the allocated RF paths corresponding to different respective carriers (Buthler, paragraph [0036], first SIM and second SIM may receive paging for first and second networks; paragraph [0037], two independent receive paths are present due to downlink carrier aggregation and can be used independently to receive paging of the two SIMs; paragraph [0059], overlapping time period determined that is a time conflict between the downlink transmission to a first SIM and the paging of the second SIM in idle mode; paragraph [0087], based on the comparison result, the mobile is determined to be a mutli-SIM device).  

Regarding claim 16, the cited reference do not disclose and it would not have obvious in the invention of Buthler been to a person of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the first reference value is a length of a cyclic prefix (CP).  

Regarding claim 1, the cited reference do not disclose and it would not have obvious in the invention of Buthler been to a person of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the determining of whether the simultaneous reception is possible further 

Independent claim 19 is allowable for substantially the same reasons as claim 1.

Dependent Claims 2-10, 12-14, 17 and 20-22 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466